Title: To George Washington from George Read, 5 February 1778
From: Read, George
To: Washington, George



Sir.
Christiana Bridge [Del.] Febry 5th 1778.

I am sorry to inform your Excellency that our Legislature have not made any Provision for filling up of the Battalion belonging to the State. One of our Counties is yet unrepresented in the House of Assembly owing to the interference of the Military on the day of Election, this Step occasioned such a division among the Representatives of the other two Counties, that it was impracticable to allay the ferment at two Sittings which have been had since. I have issued Writs for calling them a third time and wou’d fain hope it will be attended with better Effects, but I cannot venture to Answer for them. You may be Assured of every Exertion on my part. Previous to your Letter of the 19th Ulto delivrd to me on the 25th I pressed General Smallwood to Order out three recruiting parties, one for each County as the whole of our Battalion Officers could not be necessary for the Command of about 100 effective privates. I had two things in View, the Chance of picking up some recruits, and the Means of Convincing our Legislature that this Mode of filling up the Battalion wou’d be inadequate; such parties were sent out the beginning of this Week. I am well convinced that Drafting is the most effectual Method and will be least burthensome to the State, but in times like the present the Assent of very many are necessary to publick Measures.
As to Cloathing I have heretofore represented to your Excellency that it’s Manufacture within the State always was and still is inconsiderable, We lost many of our small Stocks of Sheep by the British Plunderers, and the last Year’s Crop of Flax failed very generally. Fortune threw some Cloths in our way lately that will be sufficient for more than

our Battalion Consists of at present, if you do not Order otherwise; they were taken out of A Schooner, deserted by her Crew, and after forced on our Shore by the Ice. Several of our People as well as others from Jersey were busily employed in gutting of her, when A detachment of the Delaware Battalion, at the instance of Brigadier Patterson, was sent to take into Possession such of the Cargo as might be of Use to the Army. Cloths and Spirits were the only two Articles. A dispute arises between the State and those of its inhabitants, who saved the Goods from this Wreck, as to the Property, but in whomsoever it may be determined, I apprehend our Battalion shou’d have the preference of such part of the Cloths as Suited for their Uniform, and at the request of the Field Officers I wrote to General Smallwood making Claim to them. As he declines to allow the Claim until he shall receive your dire[c]tion therein I have sent A Copy of my Letter to him and his Answer, least in the Multiplicity of Business he shou’d delay Stating that Claim to your Excellency, for if decided in our favour the Cloths may be immediately made up by A Number of Workmen, whom Col: Pope has collected at Dover. I do not mean by this Step any distrust of General Smallwood, or Wish for your determination but through him, yet I know how much his time is taken up with supplying the defect of duty in others, particularly in the Commissary of Purchases Department, of which I believe he has great reason to Complain as well as the Inhabitants of New Castle and Chester Counties, the person I particularly allude to is A Mr Huggins, whose Credit among the Graziers was very low long before General Smallwood came to Wilmington; his Certificates, his Mode of pay, may be purchased at A considerable discount, this is such A discouragement that A great part of the Supplies lately are got by Stealth or Force—and it is the more so as A Mr McGarmont in the Neighbouring County of Kent, acting in the same line, pays regularly for the like Articles within his district. the number of our Graziers will be greatly diminished in the ensuing Season as well from the Situation of many of our feeding Grounds, on the Shore of the Delaware, as the irregular Conduct of the purchasing Commissary and his Agents.
Immediately on the receipt of your Letter of the 19th of December I issued Orders for the March of General Patterson’s Brigade consisting of Three Battalions of Militia in New Castle County to join General Smallwood at Wilmington, agreeable to your requisition, but true it is that A very few Obeyed. The Penalty prescribed in our Militia Law for such refusal is so small and the Mode of Recovery so tedious that we have little power to Exercise over Delinquents. I have repeated the Orders and have also extended them to the Militia of Kent County, and shall urge the Legislature at their Meeting on the 17th Instant to devise some more speedy and effectual way to Compel their immediate

Service. My Situation is rather unlucky in A Government very deficient in its Laws and those greatly relaxed in their Execution, A Legislature as yet incompleat and not disposed to unite and give Aid to the executive Authority. I should have inform’d your Excellency of the fate of my Orders before, but being on A Visit to my family near to the Susquehanna in Cæcil County I was taken Ill and Confined there for three Weeks, and on my return I was told by General Smallwood that he had wrote to you on the Subject I hope this will Apologize for this late report of mine—and I am with great respect Yor most Obedt Servt

Geo: Read

